FOTI, J.,
concurring. I agree with the result reached by, and with most of the reasoning of, the majority opinion. I part company with the majority, however, on the conclusion reached in part III that the evidence offered by the associate medical examiner, Malka Shah, was improperly admitted as relevant, yet harmless. In *769my view, it is unnecessary to examine whether the introduction of that evidence was harmless because I am not persuaded that the admitted evidence was, in fact, irrelevant. I decline, therefore, to join that part of the majority opinion.
The evidence presented by the state, through the testimony of Shah, an expert, was her opinion that the victim had died prior to the start of the fire and that she did not die of natural causes. This evidence was crucial to the state’s case on the charge of murder. Shah was able to explain, with reasonable medical certainty, that it was her opinion that the victim had died prior to the start of the fire because there was no soot or burning in the victim’s trachea, bronchi, lungs, or on her tongue, and because the level of carbon monoxide in the victim’s blood was inconsistent with her having been alive during the fire. Although Shah could not give a specific cause of death, she gave her opinion, based on reasonable medical certainty, that the victim did not die of natural causes. This seemingly contradictory position was explained by the evidence that the majority concludes is irrelevant.
“ ‘Relevant evidence is evidence that has a logical tendency to aid the trier in the determination of an issue.’ ” State v. Carmon, 47 Conn. App. 813, 818, 709 A.2d 7, cert. denied, 244 Conn. 918, 714 A.2d 7 (1998). “Evidence is not rendered inadmissible because it is not conclusive. All that is required is that the evidence tend to support a relevant fact even to a slight degree, so long as it is not prejudicial or merely cumulative.” (Internal quotation marks omitted.) State v. Kiser, 43 Conn. App. 339, 362, 683 A.2d 1021, cert. denied, 239 Conn. 945, 686 A.2d 122 (1996), cert. denied, 520 U.S. 1190, 117 S. Ct. 1478, 137 L. Ed. 2d 690 (1997). “Evidence is admissible when it tends to establish a fact in issue or to corroborate other direct evidence in the case. One fact is relevant to another fact whenever, according to *770the common course of events, the existence of the one, taken alone or in connection with other facts, renders the existence of the other either certain or more probable.” (Internal quotation marks omitted.) Wagner v. Clark Equipment Co., 243 Conn. 168, 195, 700 A.2d 38 (1997).
“In determining the admissibility of evidence, [t]he trial court has broad discretion to determine both the relevancy and remoteness of evidence. Dunham v. Dunham, 204 Conn. 303, 324, 528 A.2d 1123 (1987). In determining whether there has been an abuse of discretion, every reasonable presumption should be given in favor of the Correctness of the court’s ruling. . . . Reversal is required only where an abuse of discretion is manifest or where injustice appears to have been done.” (Internal quotation marks omitted.) State v. Coleman, 35 Conn. App. 279, 285, 646 A.2d 213, cert. denied, 231 Conn. 928, 648 A.2d 879 (1994).
Over objection, Shah was permitted to testify that in forensic pathology, there are certain traumatic causes of death, such as asphyxiation, drug overdose and electrocution, that leave evidence of an injury on the skin. Shah went on to explain, however, that given her inability to examine thoroughly the victim’s body externally, because it was “severely burned,” she could not reach a final conclusion as to the actual cause of the victim’s death.
In my view, this testimony was properly admitted by the trial court to reveal the examinations that could have been performed, but were not, and to explain why they were not. This evidence established the significance of the burned condition of the body and helped explain, in context, how and why that condition hampered Shah’s ability to determine the exact cause of death. The evidence, therefore, was relevant to explain how Shah arrived at her conclusion that the victim did *771not die of natural causes and, yet, was unable to give a specific cause of death. In this regard, the testimony did not inject speculation into the jury’s deliberations by having it guess as to a cause of death.
“It is not one fact, but the cumulative impact of a multitude of facts which establishes guilt in a case involving substantial circumstantial evidence.” State v. Perez, 183 Conn. 225, 227, 439 A.2d 305 (1981). Inferences may be drawn from circumstantial evidence, and it is the jury’s function to draw whatever inferences from the evidence or facts established by the evidence it deems to be reasonable and logical. State v. Crafts, 226 Conn. 237, 246-47, 627 A.2d 877 (1993).
I conclude, therefore, that the evidence was properly admitted because it was relevant and not unduly prejudicial.